Per Curiam.
Respondent was admitted to practice *708by this Court in 1981 and practiced law in Broome County. He currently resides in Florida.
In March 1999, respondent pleaded guilty to three counts of offering a false instrument for filing in the second degree, a class A misdemeanor (Penal Law § 175.30), in full satisfaction of a six-count felony indictment. During his plea colloquy, he admitted to submitting several false Law Guardian vouchers to the Broome County Family Court which resulted in the overbilling of several hours of in-court time. The plea agreement included, inter alia, a provision requiring respondent to submit his resignation from the New York Bar.
After petitioner, the Committee on Professional Standards, moved to suspend him from practice pursuant to Judiciary Law § 90 (4) (f) on the ground he had been convicted of a serious crime, respondent submitted his resignation in compliance with this Court’s rule specifying the content thereof (see, 22 NYCRR 806.8). Petitioner does not oppose the resignation and withdraws its suspension motion.
We accept the resignation and disbar respondent as required by the rule (22 NYCRR 806.8 [b]).
Cardona, P. J., Mikoll, Crew III, Spain and Graffeo, JJ., concur. Ordered that respondent’s resignation is accepted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule regulating the conduct of disbarred attorneys (22 NYCRR 806.9).